Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 5, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouard (6915902).  Brouard  teaches device defining an interior space having a first end (10) and a second end (12) in fig. 1, the first end being dimensionally shorter than the second end such that the top comprises a first section (46) and a second section (42), the first section 46 extending angularly from the first end, the second section 42 extending from the first section to the second end such that the second section  being substantially parallel to a bottom of the purse, a handle (40) coupled to a top proximate to the first end of the purse, the handle comprising a plate and a slot in fig. 4, the plate being coupled to the first section of the top, the slot being positioned in the plate such that the slot is substantially parallel to the first section of the top, an outer edge of the plate being angled relative to the bottom of the purse and parallel to the first section of the top; and a weight (the tools inside pockets of 32/30/38 and or portion 23, fig. 3B) coupled to the purse and positioned in the interior space, the weight being positioned proximate to the second end of the purse.
Note that the first end and second end can comprises the top and the bottom ends.  Nevertheless, note the two end walls of the Brouard’s bag has varied width which also meet the claimed limitation of the “first end being dimensionally shorter than the second end”
The limitation “wherein the handle is configured for grasping in a hand of a user positioning the user for swinging the purse for striking an assailant” is an intended use.  The bag of Brouard can be used for swinging as claimed.  

Regarding claim 13 note the sleeve being the pockets coupled to the purse and positioned in the interior space proximate to the second end and a bottom of the purse, the weight being the tools positioned in the sleeve.  
Regarding claim 14. Note the leather.  
(5)   The bag body 14 is preferably manufactured from a ballistic nylon  material for strength and durability, however any flexible material such as  leather or fabric could be utilized. (with emphasis)

Regarding claims 15-17 note the slit comprising the opening with the zipper.
Claims 5-8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouard in view of Frazier (6286395).   Brouard meets all claimed limitations except for the weight of spherically shaped and of metal.  Frazier teaches that it is known in the art to provide a tool of sphereical shape and made of metal and can be about 4 centimeter (1.57 inches):
A ratchet handle of generally spherical shape
..
It may range in size from approximately one and one-half (1-1/2") inches to three or four inches in diameter before it becomes impracticable for a single user 1's hand. 
..
(16)  Further, handle 11 has been shown and described as a solid ball of metal, either steel or aluminum. (with emphasis)

	It would have been obvious to one of ordinary skill in the art to provide spherical shaped tool as taught by Frazier to provide the desired tool in the tool bag of Brouard and/or for convenience, space saving, for accessing tight quarters.

Regarding claim 20 regarding the limitation of a pair of strap rings coupled singly to the purse proximate to the first end and the second end, note the two rings at 80.  The use of the ring or a waist is an intended use.  The claim only require two strap rings.  

Claims 1, 5, 9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister (d795574) in view of Gilberti et al. (8109863).  Pfister  teaches a device defining an interior space having a first end (top) and a second end (bottom) in fig. 1, the first end being dimensionally shorter than the second end such that the top comprises a first section (note the top wall adjacent the zipper in fig. 2 ) and a second section (where the handle attached), the first section extending angularly from the first end (note that angle is broad including 0 degree or 180 degree in which the two sections are adjacent), the second section extending from the first section to the second end such that the second section  being substantially parallel to a bottom of the purse, a handle coupled to a top proximate to the first end of the purse, the handle comprising a plate and a slot in fig. 4, the plate being coupled to the first section of the top, the slot being positioned in the plate such that the slot is substantially parallel to the first section of the top, an outer edge of the plate being angled relative to the bottom of the purse and parallel to the first section of the top.
Note that the first end and second end can comprises the top and the bottom ends.  Nevertheless, note the two end walls of the Pfister bag has varied widths which also meet the claimed limitation of the “first end being dimensionally shorter than the second end”

The weight pulled by the strap and the leash preferably includes a low-impact filling designed to prevent injury upon impact.  For example, the low-impact filling may include granules, pellets or low-density beads. (with emphasis)

  It would have been obvious to one of ordinary skill in the art to provide weight and a sleeve as taught by Gilberti to enable one to exercise and manage the weight easily. 
Regarding claim 14, it would have been obvious to one of ordinary skill in the art to provide the material as claimed for the sleeve to provide the desired material for the holding the weight.
Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pfister in view of Gilberti et al., as set forth above, and further in view of Pratt (6216926).  Pratt teaches that it is known in the art to provide stainless steel pellets:
The standard weight bags may include a flexible outer shell containing therein a plurality of stainless steel or lead shot or pellets 14 (FIG. 3). (with emphasis) (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide stainless steel pellets to provide the desired type of weight.
Regarding claims 11-12, it would have been obvious to one of ordinary skill in the art to provide the pellets of the claimed sizes to provide the desired weight and/or density for weight training.

Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733